Citation Nr: 0205763	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The RO determined that new and material evidence had been 
submitted, but denied the underlying service connection 
claims on the merits.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  By a decision dated in February 1992, the RO denied 
service connection for back strain and residuals of a right 
knee injury.  The veteran was informed of the decision, and 
did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claims of service connection for a low back disability and a 
right knee disability is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  A chronic low back disorder and a chronic right knee 
disorder were first identified after the veteran's release 
from service and arthritis was first noted more than 10 years 
after his release from service.

4.  The preponderance of the evidence is against a finding 
that the veteran has a low back disability or a right knee 
disability which began during his military service or is 
related to any incident of such service.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service 
connection for a back disability and a right knee disability 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001) (formerly 38 C.F.R. § 19.192 (1991)).

2.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for a low 
back disability and a right knee disability, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's military service and arthritis of 
the lumbosacral spine may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

4.  A chronic right knee disorder was not incurred in or 
aggravated by the veteran's military service and arthritis of 
the right knee may not be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he injured his low 
back and right knee in service and is now entitled to service 
connection for his current low back and right knee disorders.

Relevant Regulations:  Despite the finality of a prior 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Factual Background:  Service medical records reveal that the 
veteran sought treatment in July 1964 after he fell and 
struck his back.  He was advised to return to sick bay if he 
was bothered with pain.  In August 1964, he sought treatment 
for a painful right knee.  There was no medical treatment and 
he was given reassurance.  One year later, in late December 
1965 and early January 1966, he complained of back pain.  He 
was treated with heat, Robaxin, and Darvon.  There were no 
further complaints until October 1966, when he sought 
treatment for a five day history of pain in the small of his 
back.  It was noted that he had been straining.   The 
physical assessment was lumbosacral strain.  Shortly 
thereafter, the veteran was separated from military duty.  
The November 1966 separation examination report shows a 
normal clinical evaluation of the veteran's lower extremities 
and spine.  Further, he self-reported no problems with his 
knees or painful joints.  

Post-service medical evidence shows that the veteran was 
involved in a serious automobile accident in September 1967, 
nearly one year after discharge.  He sustained an open, 
comminuted fracture, transverse, distal third right tibia and 
fibula.  The injury necessitated surgical debridement and 
repair.  The bones did not heal in good alignment and he 
developed an infection and underwent additional surgeries.  
Two years after the accident, some angulation of the right 
ankle appeared and he again underwent an open reduction of 
the right ankle but residuals included chronic osteomyelitis 
of the right leg with nonunion of the fracture.

In an October 1972 VA orthopedic examination report, the 
veteran related that he had been involved in an automobile 
accident and sustained a fractured right leg.  He had 
undergone six surgeries and walked with a limp.  He 
complained of pain with walking, wore a long cast, and had 
experienced bouts of osteomyelitis.  Considerable muscle 
atrophy of the right leg was noted and the right leg was 
shorter by 2 to 2 1/2 inches.  There were no complaints 
related to the low back or right knee.

In a January 1983 VA examination, the veteran reported that 
he had been involved in a November 1977 automobile accident 
and fractured his left clavicle and scapula.  He indicated 
that he had developed arthritis of the spine from the 1977 
accident.  He complained of pain in the left shoulder, back, 
and abdomen.  He had limited use of the right leg and ankle 
from a fracture and it was painful to sit in a hard chair or 
car because of a pinched nerve.  Physical examination showed 
an abnormal gait and he was diagnosed with, among other 
things, osteoarthritis of the thoracic spine.

In a May 1983 VA examination, the veteran reported, among 
other things, back problems since 1977.  The examiner noted 
that the veteran walked "okay" with a 3/4 inch lift in his 
right shoe.  The knees bent fully but there was an obvious 
deformity of the right lower leg.  An X-ray report reflected 
some exaggeration of the usual lumbar lordosis and slight 
narrowing of the L5-S1 disc space, but the remainder of the 
lumbar spine appeared normal.  There was also 
demineralization of the ankle suggesting a lack of weight 
bearing.  The examiner suggested the presence of 
osteoarthritis of the lumbosacral spine.

In August 1991, the veteran filed a claim for compensation 
for low back and right knee disorders.  In January 1992, he 
underwent a VA general medical examination.  At that time, he 
complained of back strain and a right knee condition.  
Physical examination revealed that his carriage and posture 
were fair and he limped to the right.  He wore a TENS unit 
and had a moderate deformity of the right leg.  He had full 
range of motion of the right knee and limitation of motion of 
the lumbar spine.  The diagnoses included post-operative 
injury, right leg, and lumbosacral strain.  

By a decision dated in February 1992, the RO held that the 
back and right knee complaints documented in the service 
medical records were acute and transitory with no residuals 
shown on separation examination or current VA examination.  
The RO stated that although the conditions did occur in 
service, the injury or illness completely healed with no 
permanent disabilities remaining or shown on the separation 
examination.  The RO denied the veteran's claims for service 
connection for back strain and right knee pain.  The RO 
notified the veteran of this decision and of his appellate 
rights by letter dated in February 1992.  The veteran did not 
appeal.

Following the February 1992 decision, the next correspondence 
from the veteran was a statement dated in April 1998 in which 
he stated that he would like to reopen his claim for service 
connection for residuals of right knee injury and a back 
condition.  In support of his claim, he submitted a letter 
dated in April 1998 from a private treating physician, T. 
Campanella, M.D.

In the April 1998 letter, Dr. Campanella stated that he had 
treated the veteran for twenty years.  He related that the 
veteran reported a history of receiving an injury while in 
service when he fell off an airplane and injured his back and 
right knee.  He reported that the veteran gave a history of 
an in-service fall and injury to the back and right knee; 
that he re-injured his back and the right knee resulting in 
hospitalization, including traction for three weeks.  Since 
that time, he had developed chronic low back pain and had had 
undergone numerous treatments and hospitalizations.  Dr. 
Campanella concluded that it was more likely than not that 
the condition of the veteran's back and knee was the result 
of the injuries sustained in service.  The private physician 
also submitted a Medical Report of Examination or Treatment 
dated in April 1998 noting diagnoses of degenerative 
osteoarthritis of the right knee and of the lumbar spine.

In a Statement of the Case dated August 3, 1999, the RO held 
that the reports from Dr. Campanella constituted new and 
material evidence but that de novo review of the evidence in 
its entirety failed to establish that the veteran currently 
had a chronic right knee or low back disorder, to include 
osteoarthritis, that was related to the in-service acute low 
back and right knee pain.

In a November 1999 hearing, the veteran testified that he 
injured his back when he slipped off an airplane wing in 
service.  He related that he was placed in traction for three 
weeks.  He could not recall the date of the accident but his 
representative noted that it occurred in 1964.  He reported 
that his back continued to bother him after service and 
acknowledged that he was involved in an automobile accident 
and continued to have back pain.  He noted that the first 
doctors he saw after service had since died and their records 
were no longer available.  He also indicated that he had been 
involved in a serious automobile accident in 1977 and injured 
his shoulder and lower spine but that it was his mid-back 
that he hurt in service, which still bothered him.  He also 
remarked that he was diagnosed with arthritis of the spine 
but one doctor had attributed the arthritis to the shortening 
of his right leg as a result of the post-service injury.

With respect to his right knee, the veteran testified that he 
fell on the flight desk and injured his knee.  He noted that 
he had a hematoma and was placed on light duty.  He could not 
recall what year the injury occurred but noted that he 
continued to receive treatment for the right knee the rest of 
the time he was on active duty.  He reported that he first 
notice problems with his right knee after the 1967 accident 
but that many of the records were no longer available because 
the treating physicians had died.

Parenthetically, the Board also notes that the veteran has 
suggested that his in-service back injury causing his current 
complaints is different than the back injury he sustained in 
his post-service accidents.  Nonetheless, the Board notes 
that the only in-service diagnosis regarding the back was 
"lumbosacral strain" in October 1966.  The veteran filed 
his initial claim in 1991 for a "back injury," which the RO 
denied in February 1992.  In April 1998, he claimed service 
connection for a "back condition," which the RO denied as 
"back strain."  In his notice of disagreement, the veteran 
referenced a "back strain."  The statement of the case 
characterized it as a "low back" disorder and the veteran 
characterized the condition as a "low back strain" in his 
substantive appeal.  He subsequent acknowledged that a 
physician had related the diagnosis of thoracic 
osteoarthritis to his post-service injuries but attempted to 
distinguish between a low back disorder and a coccyx 
disorder.  For purposes of this decision, the Board has 
addressed the issue as a low back disorder and considered it 
a condition of the lumbosacral area.  

Dr. Campanella, in a February 2000 letter nearly identical to 
his April 1998 letter, added that he had reviewed the 
veteran's service medical records.

Outpatient treatment records dated in 2000 reflect on-going 
treatment for chronic low back pain.  In March 2000, the 
veteran reported low back pain since he fell in service; 
however, a July 2000 note reflects chronic leg and back pain 
secondary to trauma to the right leg with multiple fractures 
as a result of a motor vehicle accident in 1967.  A diagnosis 
of L5-S1 radiculopathy was also noted per electromyogram.  

In an August 2000 personal hearing, the veteran testified 
that he initially injured his back when he was blown down on 
the flight deck.  He reported that he was taken to sick bay 
and treated for 14 days with hot packs and traction.  He 
indicated that he had reviewed his service medical records 
and there was no mention of the incident.  He reflected that 
he was injured a second time on a work detail.  He noted that 
he could not remember the date because he had dyslexia.  The 
service representative read into the record a statement from 
the veteran's brother dating the incidents to August 1964 and 
December 1965.  He further testified that his right knee 
hemorrhaged which caused swelling.  He stated that he hurt 
his back on multiple occasions in service and denied any 
problems prior to service.  He reported that he was given 
light duty and medication on at least two occasions for back 
pain.  

He acknowledged a post-service automobile accident and 
remembered that the date was in 1967 on his former wife's 
birthday.  He indicated that he did not hurt his back but it 
got worse because of laying around.  The veteran reported 
that some medical records were no longer available after 20 
years but that his long-term private treating physician had 
provided a statement, which was also read into the record.

In an undated statement, the veteran's brother noted that he 
observed the veteran injured on two occasions.  The first was 
in August 1964, when he stepped down on a catwalk ladder and 
injured his knee.  He noted that they drained fluid from the 
veteran's knee three days after the injury.  The second 
incident occurred in December 1965, when the veteran injured 
his back while unloading food replenishments at sea.  He 
reported that the veteran was admitted to sickbay for 
traction and heat pads.

A November 2000 VA examination report reflects that the 
examiner reviewed the claims file, including service medical 
records, and noted a diagnosis of back strain in December 
1963 (misstated as 1993) and problems again in July 1964, 
December 1965, and January 1966.  The examiner remarked that 
there was no evidence that the veteran had been placed in 
traction or hospitalized.  The examiner also identified one 
in-service episode of right knee pain in August 1964 and 
several post-service accidents.  The examiner reflected that 
the veteran's back pain was mostly lumbosacral strains and 
that the motor vehicle accidents as a civilian may have 
contributed significantly to his back and knee problems.  He 
believed that the veteran's conditions were complicated by 
his post-service injury.  In an addendum, he agreed that the 
veteran's complaints of back and knee problems were related 
to his accidents subsequent to service, especially the 
accident in 1967 (misstated as 1997) in which he sustained 
multiple injuries, with shortening of the leg which would, 
over the years, cause some back problems.


Analysis.  In the instant case, the Board notes that the 
additional evidence added to the file since the denial of 
February 1992 includes statements from a treating physician 
who offered an opinion that the veteran's back and knee 
conditions were the result of the injuries sustained in 
service.  The Board agrees with the RO that this evidence 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence is new and material and the 
claims are reopened.  38 C.F.R. § 3.156(a).

Upon de novo consideration of all the evidence of record, the 
Board finds that the veteran's claims must be denied.  First, 
despite the veteran's testimony to the contrary, the service 
separation examination indicated that the veteran's spine and 
lower extremities were normal at the time of military 
discharge.  The Board places high probative value on the 
report of this examination and finds that it establishes the 
absence of chronic disability during military service.  The 
lack of chronic disability in service is further supported by 
the nature of treatment identified in the service medical 
records.

With respect to the veteran's right knee injury in August 
1964, the only treatment offered by the military physician 
for a "painful right knee" was "reassurance."  It was 
specifically noted that the veteran was able to return to 
work.  Since there was no further follow-up treatment to the 
right knee throughout the remainder of the veteran's military 
service, it is reasonable to conclude that the veteran's in-
service right knee injury was acute and transitory and 
resolved without chronic residuals.

Similarly, despite the veteran's subsequent testimony that he 
was hospitalized and placed in traction for three weeks for 
back problems, there is no contemporaneous medical evidence 
to support his contention.  First, at the time the veteran 
injured his back in July 1964, the military physician advised 
him to "return to sickbay if bothered by pain."  This 
suggests to the Board that the veteran was immediately 
returned to duty.  There is no indication that he returned to 
sickbay as the next medical notation was dated one month 
later when he injured his right knee.  There was no mention 
of the veteran's back at that time.  

Next, at the time the veteran complained of back pain in 
December 1965, he was treated with heat, Robaxin, and Darvon, 
but there is no indication that he was hospitalized or placed 
on traction.  Of note, two weeks after the back complaints, 
it appears that he received treatment for epistaxis but there 
was no indication that he was hospitalized at the time.  
Moreover, at the time of the October 1966 back complaints, 
noted as being through the small of his back, he was 
instructed to return to the clinic as needed.  This obviously 
indicates that he was not hospitalized or placed in traction 
at that time.

While the veteran has since indicated that he injured his 
back on another occasion, which is not recorded in the 
service medical records, the Board finds that there appears 
to be a full complement of in-service medical records 
associated with the claims file.  Of note, the veteran sought 
treatment on multiple occasions for a variety of medical 
problems, including scalp laceration, headaches, hand 
laceration, ear aches, groin rash, stomach rash, chapped 
hands, thumb laceration, cold, fever, sore finger, in-grown 
toenail, ring worm, burns, lip laceration, right eye 
laceration, upset stomach, and other medical complaints.  A 
review of the service medical records indicates that the 
veteran was seen by a medical professional nearly every month 
that he was on active duty.  There is no evidence or 
suggestion in the service medical records that he was ever 
hospitalized for a back injury or placed in traction for 
three weeks while on active duty as he now contends.

While the Board recognizes that the veteran was seen for 
complaints of back pain on several occasions in service (as 
also supported by his brother's statement), the Board places 
little probative weight on the veteran's testimony as to the 
nature and extent of his in-service injuries as his testimony 
is not supported by the service medical records, which 
clearly indicate that no chronic back disorder was found by 
medical professionals who examined and treated him during 
service.  Therefore, the Board finds that there is no medical 
evidence of chronic low back or right knee disabilities in 
service.

Turning now to the post-service medical evidence, the Board 
places significant probative value on the medical records 
indicating, by history, that the veteran did not develop 
problems with his back or right knee for many years after 
service separation.  First, multiple VA examinations 
undertake over the years failed to identify back or knee 
complaints related to any in-service injuries.  Specifically, 
VA examinations dated in October 1972, January 1983, and May 
1983 all reported complaints related to the veteran's 
September 1967 and November 1977 (post-service) automobile 
accidents.  To the extent he was noted to have muscle atrophy 
in the right leg, an abnormal gait, osteoarthritis of the 
thoracic spine, and demineralization of the ankle from lack 
of weight-bearing, they were all associated with the post-
service injuries.  Importantly, the Board finds that this 
evidence is, in fact, in direct contradiction to the 
veteran's current assertions.

Of note, it was not until the veteran filed his initial 
claims in the early 1990's that he maintained that his back 
and knee complaints were related to his in-service injuries.  
In the initial VA examination after he filed his claims 
(dated in January 1992), it was noted that he limped and had 
a moderate deformity of the right leg.  A post-operative 
right leg injury and lumbosacral strain were diagnosed.  
Although it is not unreasonable to conclude that the examiner 
suggested that the post-operative right leg injury and 
lumbosacral strain were casually related, there was no 
specific opinion rendered as to the etiology of the veteran's 
complaints.  Therefore, the Board finds this evidence of 
little probative value.

Next, the Board has considered the most recent VA examination 
report dated in November 2000, which indicated that the 
veteran's back and knee problems during service were acute 
and resolved without residual disability and that the 
veteran's current back and knee problems are related to the 
automobile accidents which occurred after the veteran was 
discharged.  The Board finds this medical opinion consistent 
with the medical evidence which reflected that the veteran's 
leg was so severely injured in the 1967 (post-service) 
accident that he underwent six surgeries, developed a 
permanent nonunion of the bones, experienced bouts of 
osteomyelitis, and has a permanent limp on the right side.  
Because the medical examiner reviewed the claims file and 
detailed the veteran's in-service injuries and post-service 
accidents, the Board places significant probative weight on 
this evidence.

Next, the Board has carefully considered the medical opinions 
from the veteran's private physician, Dr. Campanella.  While 
Dr. Campanella offered an opinion which clearly supports the 
veteran's position that his current back and knee disorders 
were the result of injuries sustained during military 
service, the private physician failed to mention, or 
apparently to consider, the effect of the veteran's serious 
post-service accidents on his current complaints.  Of note, 
the evidence is uncontroverted that the veteran sustained a 
serious injury to his right leg in an accident shortly after 
service separation, requiring six surgeries on his leg and 
leaving him with a permanent limp to that side.  Subsequent 
medical treatment for many years thereafter focused on the 
veteran's complaints as they related to that post-service 
injury.  In addition, the veteran sustained another serious 
injury approximately ten years after service, also resulting 
in serious, permanent injury.  

However, while Dr. Campanella related the veteran's current 
complaints to military service, his opinion offered in April 
1998 appears to be based solely on history obtained from the 
veteran.  Dr. Campanella completely disregarded the post-
service injuries.  Dr. Campanella failed to provide any 
explanation as to why he was of the opinion that the 
veteran's current back and right knee conditions were related 
to in-service injuries.  In a letter dated in February 2000, 
Dr. Campanella indicated that he had reviewed the veteran's 
service medical records, but he did not identify any entry in 
the service medical records to support his opinion, and he 
again completely disregarded the post-service injuries.  His 
failure to refer to any entry in the service medical records 
or to the post-service injuries indicates that his opinion 
was based primarily upon history as reported by the veteran 
rather than a longitudinal review of the veteran's medical 
records.  The Veterans Claims Court has held that the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Dr. Campanella's opinion is 
based in part upon a history provided by the veteran of 
having been placed in traction for 3 weeks, a history that 
has been rejected by the Board because it is not supported by 
the service medical records.  A medical opinion based on a 
factual predicate that has been rejected by the Board lacks 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995).  
The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the 
Board assigns little probative value to the opinion of Dr. 
Campanella.

Next, the Board has considered the veteran's statements and 
sworn testimony that his current complaints are related to 
military service.  Although the veteran's statements may be 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The assertions are not deemed to be credible in 
light of the other objective evidence of record showing that 
the in-service back and right knee complaints resolved during 
service and that no chronic back or right knee disorder was 
present when he was released from service, and evidence of 
post-service injuries causing serious and permanent 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of any current disorder, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence showing that 
chronic back and knee disorders were present in service and 
evidence of serious post-service injuries leading to 
permanent disability, the Board finds that service connection 
must be denied.  Inasmuch as arthritis of the lumbosacral 
spine and the right knee was not identified until more than 
10 years after the veteran's release from service, there is 
no basis for the grant of service connection for arthritis of 
the low back or right knee on a presumptive basis.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file to the extent possible.  Specifically, the 
veteran noted private medical treatment after military 
service but reported the doctors had retired or died and that 
the medical records were not available.  As such, there is no 
reason to seek additional development with respect to private 
treatment records.  Moreover, the veteran requested and 
received two hearing before the RO.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for a low back 
disorder and a right knee disorder, the claims are reopened.

The claim for entitlement to service connection for a chronic 
low back disorder is denied.

The claim for entitlement to service connection for a chronic 
right knee disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

